DETAILED ACTION
This Office action is in response to the amendment filed on October 9, 2021, entered by the RCE filed on October 20, 2021.
Claims 1, 4, 5, 7, 8, and 12 are pending.
Claims 1, 4, 5, 7, 8, and 12 have been amended.
Claims 2, 3, 6, and 9-11 have been canceled.
Claims 1, 4, 5, 7, 8, and 12 are allowed and will be renumbered as 1-6 in the patent.
The objections to Claims 7 and 8 are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on October 9, 2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Tsuyoshi Nakamura (Reg. No. 68,712) on October 28, 2021.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 10/09/2021), please amend Claims 1, 4, 5, 7, 8, and 12 as follows:

1. (Currently Amended) An engineering system comprising:
a cloud comprising:
an engineering tool configured to create and debug software for operating a control device that controls a field device installed in a plant; and
a virtual device configured to download the software created and debugged by the engineering tool and simulate an operation state of the control device in accordance with the downloaded software and with actual data related to a control state of the controlled field device transmitted from the control device in real time; and

wherein the local engineering station comprises a memory,
wherein the engineering tool debugs the downloaded software on the virtual device by comparing an operation result yielded by the simulation of the operation state of the control device in the virtual device and the actual data related to the control state of the controlled field device transmitted from the control device in real time,
wherein the debugged software is downloaded from the engineering tool to the local engineering station and stored in the memory of the local engineering station when the engineering tool finishes debugging the downloaded software on the virtual device,
wherein the debugged software stored in the memory of the local engineering station is downloaded from the local engineering station onto the control device while the plant is suspended and/or when the engineering tool cannot communicate directly with the control device, [[and]]
wherein the cloud comprises a server and a storage device, and
wherein the server and the storage device are configured to implement the engineering tool and the virtual device.

2. (Canceled)

3. (Canceled)

further comprising two or more pairs of the control device and the engineering tool.

5. (Currently Amended) An engineering method to be executed by an engineering system comprising a cloud that includes an engineering tool and a virtual device, and a local engineering station comprising a memory, the engineering method comprising:
creating and debugging software, using the engineering tool, for operating a control device that controls a field device installed in a plant; and
downloading the software created and debugged by the engineering tool, using the virtual device, and simulating an operation state of the control device in accordance with the downloaded software and with actual data related to a control state of the controlled field device transmitted from the control device in real time,
wherein the local engineering station is configured to intermediate communication between the control device and the engineering tool,
wherein the engineering tool debugs the downloaded software on the virtual device by comparing an operation result yielded by the simulation of the operation state of the control device in the virtual device and the actual data related to the control state of the controlled field device transmitted from the control device in real time,
wherein the debugged software is downloaded from the engineering tool to the local engineering station and stored in the memory of the local engineering station when the engineering tool finishes debugging the downloaded software on the virtual device, and
wherein the debugged software stored in the memory of the local engineering station is downloaded from the local engineering station onto the control device while the plant is 

6. (Canceled)

7. (Currently Amended) The engineering system of claim 1, wherein the actual data related to the control state of the controlled field device includes:
data sent from the controlled field device and inputted to the control device, and
information related to a signal outputted from the control device to the controlled field device.

8. (Currently Amended) The engineering method of claim 5, wherein the actual data related to the control state of the controlled field device includes:
data sent from the controlled field device and inputted to the control device, and
information related to a signal outputted from the control device to the controlled field device.

9-11. (Canceled)

12. (Currently Amended) The engineering method of claim 5, wherein the engineering system further comprises 



Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “a virtual device configured to download the software created and debugged by the engineering tool and simulate an operation state of the control device in accordance with the downloaded software and with actual data related to a control state of the controlled field device transmitted from the control device in real time; wherein the engineering tool debugs the downloaded software on the virtual device by comparing an operation result yielded by the simulation of the operation state of the control device in the virtual device and the actual data related to the control state of the controlled field device transmitted from the control device in real time, wherein the debugged software is downloaded from the engineering tool to the local engineering station and stored in the memory of the local engineering station when the engineering tool finishes debugging the downloaded software on the virtual device, wherein the debugged software stored in the memory of the local engineering station is downloaded from the local engineering station onto the control device while the plant is suspended and/or when the engineering tool cannot communicate directly with the control device” as recited in independent Claim 1; and further fail to teach, in combination with the other claimed limitations, similarly-worded limitations as recited in independent Claim 5.
The closest cited prior art, the combination of US 2013/0218307 (hereinafter “Hoernicke”), US 2013/0191106 (hereinafter “Kephart”), and US 6,901,581 (hereinafter “Schneider”), teaches debugging a control system of an industrial plant. However, the .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191